Appeal from an amended judgment of the Supreme Court (Egan, Jr., J), entered April 3, 2007 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of making false statements. Supreme Court dismissed the petition, prompting this appeal by petitioner. The Attorney General has advised this Court in writing that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, because petitioner has been afforded all of the relief to which he is entitled, this matter is dismissed as moot (see Matter of Ward v Goord, 43 AD3d 1257, 1257 [2007]).
Cardona, P.J, Peters, Spain, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.